Opinion by
Oliver, C. J.
At the trial, plaintiff introduced the testimony of the customs broker who attempted to show that the articles in question are parts of table lighters not within any of the classes of merchandise contemplated by paragraph 1527 (c), supra. It was held that his testimony was insufficient to support a finding of fact favorable to plaintiff’s claim. The record containing nothing to disturb the classification adopted by the collector, which was presumptively correct, the protest was overruled.